Appeal from a judgment of the County Court, Tompkins County, rendered August 14,1973, convicting defendant, upon his plea of guilty, of the crimes of burglary in the third degree and criminal trespass in the second degree. Even assuming arguendo that the prior detentions of the defendant by the police could be considered arrests, it does not necessarily follow that his confession given following á complete and proper warning of his rights Was fatally tainted as a matter of law (People v. Briggs, 36 A D 2d 790; People V. Zakrzewski, 36 A D 2d 646). The instant record clearly indicates that defendant was fully apprised of his rights and aware thereof at the time he made the confession, and that the confession was given with full and complete voluntariness on the part of the defendant. Judgment affirmed. Staley, Jr., J. P., Greenblott, Sweeney, Main and Reynolds, JJ., concur.